UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. WLMG HOLDING, INC. (Exact name of registrant as specified in Charter DELAWARE 333-158088 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 3008 County Clare Road Greensboro, NC 27407 (Address of Principal Executive Offices) (336) 253-6667 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo¨ State the number of shares outstanding of each of the issuer’s classes of common equity, as of as of May 13, 2010:6,665,000 shares of Common Stock. WLMG HOLDING, INC. FORM 10-Q March 31, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T. Control and Procedures 12 PART IIOTHER INFORMATION Item 1 Legal Proceedings 13 Item 1A Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Removed & Reserved 13 Item 5. Other Information 13 Item 6. Exhibits 13 SIGNATURE 14 Item 1. Financial Information WLMG HOLDING, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 CONDENSED BALANCE SHEETS AS OF MARCH 31, 2010 (UNAUDITED) AND DECEMBER 31, 2009. PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2, AND FOR THE PERIOD FROM FEBRUARY 28, 2007 (INCEPTION) TO MARCH 31, 2010 (UNAUDITED). PAGE 3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY/(DEFICIT) FOR THE PERIOD FROM FEBRUARY 28, 2007 (INCEPTION) TO MARCH 31, 2010 (UNAUDITED). PAGE 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2, 2007 (INCEPTION) TO MARCH 31, 2010 (UNAUDITED). PAGES 5 - 8 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED). 1 WLMG Holding, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS March 31, 2010 December 31, 2009 (Unaudited) Current Assets Cash $ $ Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY/(DEFICIT) Current Liabilities Accounts payable $ $ Total Liabilities Commitments and Contingencies Stockholders' Equity/(Deficit) Preferred stock,$0.001 par value; 5,000,000 shares authorized, none, issued and outstanding - - Common stock,$0.001 par value; 100,000,000 shares authorized, 6,665,000 and 6,665,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated Deficit During the Development Stage ) ) Total Stockholders' Equity/(Deficit) ) Total Liabilities and Stockholders' Equity/(Deficit) $ $ See accompanying notes to condensedunauditedfinancial statements. 1 WLMG Holding, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three Months Ended For the Period From February 28, 2007 (Inception) to March 31, 2010 March 31, 2009 March 31, 2010 Revenue $
